Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 30-31, 33, 35, 37, 39, 41, 44, 50, 53, and 56-103 are allowed (claims 1-29, 32, 34, 36, 38, 40, 42-43, 45-49, 51-52, 54-55 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 30:
	“responsive to the second user input, displaying, on the interface of the client device, a detail view, the detail view including (i) a first image associated with the first digital file in the first subset of the plurality of digital files, (ii) a first user selectable element associated with and identifying a first person, the first user selectable element being overlaid on the first image, and (iii) a second user selectable element associated with and identifying a second person, the second user selectable element being overlaid on the first image, wherein a second subset of the plurality of digital files is associated with the first person and a third subset of the plurality of digital files is associated with the second person”.
The closest prior art, Hibino et al (US 2009/0113350), discloses similar features of human digital images organization with overlaying display (figure 15). However, Hibino et al do not explicitly teach:
“responsive to the second user input, displaying, on the interface of the client device, a detail view, the detail view including (i) a first image associated with the first digital file in the first subset of the plurality of digital files, (ii) a first user selectable element associated with and identifying a first person, the first user selectable element being overlaid on the first image, and (iii) a second user selectable element associated with and identifying a second person, the second user selectable element being overlaid on the first image, wherein a second subset of the plurality of digital files is associated with the first person and a third subset of the plurality of digital files is associated with the second person”.
Another close prior art, Marco et al (“Location privacy and public metadata in social media platforms: attitudes, behaviors and opinions”, Springer Science + Business Media New York 2014), discloses a similar feature of display person name associated with the image (figures 19-20). However, Marco et al do not explicitly teach:
“responsive to the second user input, displaying, on the interface of the client device, a detail view, the detail view including (i) a first image associated with the first digital file in the first subset of the plurality of digital files, (ii) a first user selectable element associated with and identifying a first person, the first user selectable element being overlaid on the first image, and (iii) a second user selectable element associated with and identifying a second person, the second user selectable element being overlaid on the first image, wherein a second subset of the plurality of digital files is associated with the first person and a third subset of the plurality of digital files is associated with the second person”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“responsive to the second user input, displaying, on the interface of the client device, a detail view, the detail view including (i) a first image associated with the first digital file in the first subset of the plurality of digital files, (ii) a first user selectable element associated with and identifying a first person, the first user selectable element being overlaid on the first image, and (iii) a second user selectable element associated with and identifying a second person, the second user selectable element being overlaid on the first image, wherein a second subset of the plurality of digital files is associated with the first person and a third subset of the plurality of digital files is associated with the second person”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claim 59 is allowed for similar reason as claim 30.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165